Exhibit 10.1
AMENDMENT
TO
EMPLOYMENT AGREEMENT
This Amendment (this “Amendment”), dated as of January 21, 2009, amends that
certain Employment Agreement (the “Employment Agreement”) made and entered into
on the 9th day of October 2001, by and between Globecomm Systems Inc., a
Delaware corporation with principal offices located at 45 Oser Avenue,
Hauppauge, N.Y. 11788 (the “Company”), and David E. Hershberg (the “Executive”).
WITNESSETH:
WHEREAS, since the Effective Date of the Employment Agreement, the Executive has
been employed as an executive by the Company (all capitalized terms not defined
in this Amendment shall have the meanings ascribed to them in the Employment
Agreement); and
WHEREAS, the parties believe that it is desirable to modify the “special bonus”
provisions of the Employment Agreement to provide for such bonus to equal 50% of
the Executive’s salary for the prior year.
NOW, THEREFORE, the parties hereto hereby agree to amend the Employment
Agreement as follows:

1.   Termination and Severance.       The third sentence of Section 10(g) of the
Employment Agreement is hereby deleted and replaced in full with the following:
      “If the Executive does not provide the Company notice of resignation or
non-renewal at any time during the year following a Change in Control and
remains employed by the Company through the first anniversary of the Change in
Control, as defined below, the Executive shall be paid a one-time bonus payment
of 50% of his Salary during the immediately preceding calendar year (the
‘Special Bonus’).”   2.   Miscellaneous. Section 13(g) of the Employment
Agreement is hereby amended to provide that copies of any notices, requests,
demands and other communications addressed to the Company shall be provided to:

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attn: Richard H. Gilden, Esq.

3.   Effect of this Amendment. As amended hereby, the Employment Agreement shall
remain in full force and effect.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

          EXECUTIVE
    /s/ David E. Hershberg     David E. Hershberg          GLOBECOMM SYSTEMS
INC.
    By:   /s/ Andrew C. Melfi       Title: Chief Financial Officer           

-2-